DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Conclusion
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106778585 A) in view of Yu et al. (CN 106485230 A). 

Regarding Claim 1,
Wang et al. A method for target object recognition, comprising: performing target object detection on an object of an image to be detected to obtain target object detected object is face of person is predicted based on confidence of key points of face object to be detected in image)

performing key point detection on the object of the image to be detected to obtain key point prediction information of the object, wherein the key point prediction information is confidence information that a key point of the detected object is a key point of the target detected object is face of person is predicted based on confidence (face object prediction information) of key points of face object to be detected in image)

Wang does not explicitly disclose fusing the target object prediction information with the key point prediction information to obtain comprehensive prediction information of the object; and recognizing the target object according to the comprehensive prediction information.

Yu discloses fusing the target object prediction information with the key point prediction information to obtain comprehensive prediction information of the object; (Yu, discloses a neural network based face detection model method of training, the neural network includes human face detection of the network layer, the network layer of the face frame prediction bias and prediction of the face frame confidence network layer; wherein the human face detection network layer is according to the neural network in training on different network layer corresponding to the human face Image of the receptive field of the selected, the face detection in a layer of each cell binding six default person face frame, said default face frame is according to the corresponding human face detection of the scale of the network layer is provided; each layer of the human face detection of a network layer connection layer prediction face frame bias network layer and a layer of predicted human face frame confidence network layer; the method further including receiving the instruction to the model training, the training concentrated human face Image input to the neural network in training; ) and 

recognizing the target object according to the comprehensive prediction information. (Yu, discloses the present invention provides a neural network based face detection model method of training, the neural network includes: human face detection of the network layer, the network layer of the face frame prediction bias and prediction of the face frame confidence network layer; wherein the human face detection network layer is according to the neural network in training on different network layer corresponding to the human face Image of the receptive field of the selected, the face detection in a layer human face is detected and recognized)


Accordingly, it would have been obvious to one of ordinary skill in the art to modify Wang with Yu to detect object of interest in image with use of key points and prediction of object of interest in image because Wang and Yu are directed to human face detection in image. One would be motivated to modify Wang that teaches key point feature detection of object in an image by teachings of Yu that teaches confidence prediction of object as face in an image and neural network extracted features are combined to provide a simple and efficient tool for retrieval of object of interest by viewing the image and by combining both techniques to improve object detection in an image.  (see Yu, Technical Description). Therefore, it would have been obvious to combine Wang and Yu to obtain the invention recited in Claim 1.

Regarding Claim 2,
The combination of Wang and Yu further discloses wherein before performing target object detection on the object of the image to be detected and performing key point detection on the object of the image to be detected, the method comprises: 
face region rectangular area is obtained)
the performing target object detection on the object of the image to be detected comprises: performing target object detection on the image area corresponding to the object of the image to be detected; (Yu, technical description, discloses Human face detection its main task is to determine whether a given human face Image on a face exists, if there is a human face, to the human face is at the position and the size of the. The face detection process is usually adopted mainly comprises the following steps: (1) from the Image select a rectangular region as a observation window; face region rectangular area is obtained) and 
the performing key point detection on the object of the image to be detected comprises: performing key point detection on the image area corresponding to the object of the image to be detected.  (Wang, mode of execution, discloses the face key point tracking device specific integrated in the mobile terminal in the apparatus such as, for example, see Figure 1a, the mobile terminal in the Image of the human face in the video stream when the key tracking, according to the frame of the human face key point coordinate of the Image, and the Image of the frame on the face of the key point coordinate confidence, projections on the face key point coordinate of the current frame, for example, the confidence level is higher than the preset threshold value, according to detected object is face of person is predicted based on confidence of key points of face object to be detected in image). Additionally, the rational and motivation to combine the references Wang and Yu as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Wang and Yu further discloses wherein the fusing the target object prediction information with the key point prediction information to obtain the comprehensive prediction information of the object comprises: multiplying the target object prediction information and the key point prediction information to obtain the comprehensive prediction information of the object.  (Wang, mode of execution, discloses the face key point tracking device specific integrated in the mobile terminal in the apparatus such as, for example, see Figure 1a, the mobile terminal in the Image of the human face in the video stream when the key tracking, according to the frame of the human face key point coordinate of the Image, and the Image of the frame on the face detected object is face of person is predicted based on confidence of key points of face object to be detected in image). (Yu, discloses the present invention provides a neural network based face detection model method of training, the neural network includes: human face detection of the network layer, the network layer of the face frame prediction bias and prediction of the face frame confidence network layer; wherein the human face detection network layer is according to the neural network in training on different network layer corresponding to the human face Image of the receptive field of the selected, the face detection in a layer of each cell binding six default person face frame, said default face frame is according to the corresponding human face detection of the scale of the network layer is provided; each layer of the human face detection of a network layer connection layer prediction face frame bias network layer and a layer of predicted human face frame confidence network layer; the method further including human face is detected and recognized). Additionally, the rational and motivation to combine the references Wang and Yu as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Wang and Yu further discloses wherein the performing key point detection on the object of the image to be detected to obtain the key point prediction information of the object comprises: performing, through a neural network model for positioning a key point, key point detection on the object of the image to be detected to obtain the key point prediction information of the object.  (Wang, mode of execution, discloses the face key point tracking device specific integrated in the mobile terminal in the apparatus such as, for example, see Figure 1a, the mobile terminal in the Image of the human face in the video stream when the key tracking, according to the frame of the human face key point coordinate of the Image, and the Image of the frame on the face of the key point coordinate confidence, projections on the face key point coordinate of the current frame, for example, the confidence level is higher than the preset threshold value, according to the upper frame Image of the human face a crucial point in the calculation of the coordinates of the current point coordinate face key, if the confidence level is lower than the preset threshold value, to the current position of the frame of the human face detection, to the face of the current key point coordinate, and so on, then, according to the face key point coordinate of the current frame of the current frame multi-face recognition, and computing the current face of the confidence detected object is face of person is predicted based on confidence of key points of face object to be detected in image). (Yu, discloses the present invention provides a neural network based face detection model method of training, the neural network includes: human face detection of the network layer, the network layer of the face frame prediction bias and prediction of the face frame confidence network layer; wherein the human face detection network layer is according to the neural network in training on different network layer corresponding to the human face Image of the receptive field of the selected, the face detection in a layer of each cell binding six default person face frame, said default face frame is according to the corresponding human face detection of the scale of the network layer is provided; each layer of the human face detection of a network layer connection layer prediction face frame bias network layer and a layer of predicted human face frame confidence network layer; the method further including receiving the instruction to the model training, the training concentrated human face Image input to the neural network in training; human face is detected and recognized). Additionally, the rational and motivation to combine the references Wang and Yu as applied in claim 1 apply to this claim.

Regarding Claim 8, 
The combination of Wang and Yu further discloses wherein the image to be detected is a video frame image; after recognizing the target object according to the detected object is face of person is predicted based on confidence of key points of face object to be detected in image). (Yu, discloses the present invention provides a neural network based face detection model method of training, the neural network includes: human face detection of the network layer, the network layer of the face frame prediction bias and prediction of the face frame confidence network layer; wherein the human face detection network layer is human face is detected and recognized). 
or, select a video frame image having the highest comprehensive prediction quality from the multiple video frame images as a captured image according to 24comprehensive prediction information separately obtained for the multiple video frame images; 
or, selecting a predetermined number of video frame images from the multiple video frame images according to the comprehensive prediction information separately obtained for the multiple video frame images, and performing feature fusion on the selected video frame images. Additionally, the rational and motivation to combine the references Wang and Yu as applied in claim 1 apply to this claim.

Claims 9-12 and 16 recite apparatus with elements corresponding to the method steps recited in Claims 1-4 and 8 respectively. Therefore, the recited elements of the apparatus Claims 9-12 and 16 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-4 and 8 respectively. Additionally, the 
Furthermore, the combination of Wang and Yu further discloses an apparatus for target object recognition, comprising: a processor; and a memory for storing instructions executable by the processor (Yu, discloses when the input module 300, 1st calculating module 301, 2nd calculating module 302, 3rd calculating module 303, feedback and updating module 304, iterative output module 305 are integrated in a hardware device in, the input module 300, 1st calculating module 301, 2nd calculating module 302, 3rd calculating module 303, feedback and updating module 304, iterative output module 305 can be located in the hardware device of the central processor (CPU), a microprocessor (MPU), digital signal processor (DSP) or a field programmable gate array (FPGA) to realize)

Claims 17-20 recite computer readable medium with instructions corresponding to the method steps recited in Claims 1-4 respectively. Therefore, the recited instructions of the computer readable Claims 17-20 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-4 respectively. Additionally, the rationale and motivation to combine the Wang and Yu references presented in rejection of Claim 1, apply to these claims. 
Furthermore, the combination of Wang and Yu further discloses non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, implement a method for target object recognition (Yu, discloses when the input module .


Allowable Subject Matter
Claims 5, 6, 7, 13, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 5, 6, 13 and 14: Claims 5 and 13 recite limitations – “wherein after obtaining the image area corresponding to the object of the image to be detected, and before fusing the target object prediction information with the key point prediction information to obtain the comprehensive prediction information of the object, the method further comprises detecting deflection angle information of the object from the image area and the fusing the target object prediction information with the key point prediction information to obtain the comprehensive prediction information of the object comprises fusing the target object prediction information and the key point prediction information with the deflection  


Claims 7 and 15: Claim 7 recite limitations – “detecting at least one of a pitch angle of the face or a yaw angle of the face from the image area; the fusing the target object prediction information with the key point prediction information to obtain the comprehensive prediction information of the object comprises normalizing at least one of the pitch angle of the face or the yaw angle of the face according to an applicable exponential function; and multiplying the target object prediction information, the key point prediction information, and the normalized pitch angle of the face to obtain the comprehensive prediction information of the object; or, multiplying the target object prediction information, the key point prediction information, and the normalized yaw angle of the face to obtain the comprehensive prediction information of the object; or, multiplying the target object prediction information, the key point prediction information, the normalized pitch angle of the face, and the normalized yaw angle of the face to obtain the comprehensive prediction information of the object”, in combination with features of base claims 1 and 9 are not disclosed by cited prior art references. Therefore, claims 7 and 15 are objected as allowable subject matter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190297304 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Pinalben Patel/Examiner, Art Unit 2661